Citation Nr: 0009197	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-15 444	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder initially characterized as arthralgia, but 
more recently characterized as chronic low back pain with 
limitation of motion and recurring radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which denied an evaluation in 
excess of 20 percent for the veteran's low back disorder.  
During the pendency of this appeal, it appears that the 
representative may have raised the issue of entitlement to 
service connection for an aortic aneurysm secondary to the 
service-connected low back disorder.  This issue has not been 
developed for appeal and is referred to the RO for its 
consideration.


REMAND

This case must be remanded because it is unclear exactly what 
low back disability or disabilities the RO has actually 
accorded service connection.  The Board cannot conduct an 
appellate review of the veteran's claim for an increased 
evaluation until this matter is resolved.  

When the veteran was examined prior to his release from 
service in December 1945 it was noted that he had sustained a 
back injury in 1935 when a heavy object fell on him.  It was 
also reported that this condition had been aggravated by 
military service and that he had had frequent severe pain and 
stiffness.  The service separation examination records that 
X-ray studies of the lumbosacral spine were negative but 
physical examination revealed moderate pain on straight leg 
raising, bilaterally.  Chronic lumbosacral strain was 
diagnosed.

The veteran filed an application for compensation for back 
disability in January 1946.  By a rating decision dated in 
February 1946, service connection was established for 
arthralgia of the back, rated as 0 percent disabling, 
effective from December 23, 1945.

In January 1993, the RO issued a rating decision which stated 
that symptoms of chronic low back pain and radiculopathy into 
the lower extremity could not be dissociated from 
service-connected arthralgia and, resolving reasonable doubt 
in the veteran's favor, a 20 percent evaluation was assigned 
"for the service-connected back condition."  This rating also 
changed the diagnostic code from 5299 for arthralgia to 5299-
5293 and changed the characterization of the veteran's 
disorder from arthralgia to "chronic low back pain with 
limitation of motion and recurring radiculopathy."

The veteran filed a claim for an increased evaluation in 
April 1997 and has been provided VA examinations and 
diagnostic studies which show fairly significant degenerative 
arthritis of the lumbosacral spine and degenerative disc 
disease.  The RO initially denied an evaluation in excess of 
20 percent ostensibly on the basis of consideration of all 
low back disability clinically presented.  The rating action 
on appeal from December 1997 does not distinguish between any 
of the particular low back disabilities presented.  However, 
the hearing officer's decision of December 1998 recounts the 
history of the veteran's low back disorder and does attempt 
to distinguish between arthralgia and degenerative 
arthritis/disk disease and their respective symptoms.  

In the case of Baughman v. Derwinski, 1 Vet. App. 563 (1991), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that when a rating board increased a veteran's rating for 
rheumatic heart disease on the basis of symptoms related to 
ischemic heart disease "as a matter of law it granted service 
connection for that disease." Id. at 563.  In that case, the 
Board thus erred in its decision four years later when it 
ruled that additional disability was not related to rheumatic 
heart disease where VA had not severed service connection 
established by the previous rating decision.

The January 1993 rating action granted an increased 
evaluation for arthralgia and changed the characterization of 
the back disorder to chronic low back pain with limitation of 
motion and recurring radiculopathy, symptoms which may be 
attributable to degenerative disc disease and/or lumbosacral 
degenerative arthritis.  If the January 1993 rating decision 
increased the rating for arthralgia on the basis of symptoms 
related to degenerative disc disease and degenerative 
arthritis, "as a matter of law" it granted service 
connection for those disabilities.  Baughman, supra.

The present appeal arises in the context of an increased 
rating claim.  In view of the appellant's assertions of 
increased disability, the claim is well grounded, thus 
triggering VA's duty to assist.  It does not appear that a 
clinical opinion has been obtained which addresses the 
etiology of the chronic low back pain with limitation of 
motion and recurring radiculopathy, i.e., whether these 
symptoms are attributable to degenerative disc disease and/or 
degenerative arthritis.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be provided the 
opportunity of submitting any additional 
evidence or argument that he may have 
with respect to his present claim for an 
increased evaluation for low back 
disability.

2.  The RO should refer the claims folder 
concerning the veteran to an orthopedic 
surgeon or other appropriate specialist 
for review and production of an opinion.  
Based upon review of the record in this 
case, the physician should provide an 
opinion as to the etiology of the 
veteran's chronic low back pain with 
limitation of motion and recurring 
radiculopathy.  The physician should 
specifically state whether or not these 
symptoms are related to degenerative 
arthritis and/or disc disease of the 
lumbar spine.  If for any reason this 
physician feels it would be necessary or 
useful to have any additional examination 
or diagnostic testing of the veteran 
completed, that physician should proceed 
to take whatever steps are necessary to 
have such examination or testing done 
before the final production of an 
opinion.

3.  Thereafter, the RO must carefully 
review the physician's opinion to ensure 
that it adequately addresses the issue 
presented in this case.  If it does not, 
the RO must take corrective action.  
Thereafter, the RO should decide whether 
the January 1993 rating decision has as a 
matter of law granted service connection 
for any back disorder in addition to 
arthralgia.  The RO should then ensure 
that the rating for the veteran's 
service-connected back disorder(s) 
reflects consideration of all symptoms 
attributable to such disorder(s).  If the 
benefit sought on appeal is not allowed, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case and provided an opportunity 
to respond.

Thereafter, the case should be returned to the Board after 
compliance with all appellate procedures.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


